Citation Nr: 9908984	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
benign hypertrophic muscle mass.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to June 1997.

In his substantive appeal dated in November 1997, the veteran 
requested a hearing at the Regional Office (RO) before a 
member of the Board of Veterans' Appeals (Board).  The 
veteran was notified by the RO in a January 13, 1999 letter 
that a hearing before a member of the Board had been 
scheduled for February 26, 1999; a handwritten notation on 
that letter indicates the veteran failed to appear for his 
hearing before a member of the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Status post-biopsy of a benign hypertrophic muscle mass 
with residual scar tissue is manifested by no more than 
subjective complaints of pain resulting in no additional 
functional impairment. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post-biopsy of a benign hypertrophic muscle mass with 
residual scar tissue have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5328 
(1998); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated from May 1996 to April 1997, 
reflect complaints of pain in the left side of the chest with 
difficulty breathing, tightness, and pain which radiated down 
left arm.  The veteran reported noticing a lump in his chest.  
The veteran further reported the pain was worse while 
running, but that there was no discomfort while at rest.  
Various assessments of chest wall muscular pain, pectoralis 
muscle strain/tear, cyst, and questionable neoplasm were 
noted.  A radiological examination report transcribed in June 
1996 reflects an impression of a normal chest.  Biopsy 
records dated in April 1997 reflect a postoperative diagnosis 
of hypertrophied muscle, and a final diagnosis of 
fibroadipose tissue with no significant pathological 
features.  The mass was noted as tender.  Service medical 
records dated in April 1997 reflect continued pain on 
movement and an impression of "benign biopsy-resolving post-
op hematoma" was noted. 

In a rating decision dated in August 1997, the RO granted 
service connection for "hypertrophied muscle, benign, 
postoperative" evaluated as ten percent disabling from June 
1997.  The rating decision specified that the 10 percent 
evaluation was warranted for scarring which was tender and 
painful on objective demonstration.  The rating decision 
further specified that extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1998) was not warranted.  The 
veteran filed a notice of disagreement dated in September 
1997 as to the 10 percent disability rating.

Department of Veterans Affairs (VA) examination dated in May 
1998 reflects the veteran stated that upon physical exertion 
he experienced left-sided chest wall pain about 15 minutes 
after completion of physical activity.  The veteran denied 
flare-ups or injury.  It was noted that there was no evidence 
of tumors.  The examiner noted a firm, slightly indented 
surgical scar measuring approximately 2 & 1/2 centimeters in 
length and 1 centimeter in width.  The pigmentation of the 
skin was slightly hypo-pigmented, as compared with the 
surrounding skin.  The texture of the skin was noted as 
slightly coarser to touch than the surrounding skin.  It was 
noted as nontender to palpation.  The examiner noted no 
evidence of erythema or active infection or inflammatory 
process was present.  The examiner further noted no evidence 
of subcutaneous nodules or masses was found during palpation.  
The examiner further noted no evidence of muscle strength 
loss, no evidence of muscle herniation, tendon damage, bone, 
joint or nerve damage.  A diagnosis of "status post biopsy 
of hypertrophic muscle mass with residual scar tissue" was 
noted.  A radiographic report dated in May 1998 reflects the 
lungs were clear and the cariomediastinal silhouette was 
normal with no cardiomegaly or masses.  The lateral and 
posterior costophrenic sulci were sharp, no pneumothorax was 
noted, and no bony abnormality was evident.  An impression of 
normal "PA and lateral chest examination" was noted.  A 
report of a computerized tomography scan dated in June 1998 
reflects the lung fields were clear of infiltrate or 
pulmonary nodes.  No pleural effusions were present and no 
left chest wall mass was identified.  No significant 
mediastinal or hilar adenopathy was present.  An impression 
of a normal chest was noted.  

Analysis

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The evaluation criteria for muscle injuries was revised 
effective July 3, 1997; however, the evaluation criteria 
under Diagnostic Code 5328, benign new growth of the muscle, 
postoperative, did not change substantially.  The only change 
was the substitution of the words "neoplasm of" in place of 
"new growth" in the heading.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5328 (1998), benign 
postoperative neoplasm of the muscle is rated on impairment 
of function, such as limitation of motion, or scars.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7804, scars which are 
superficial, tender, and painful on objective demonstration 
are rated as 10 percent disabling.  

The veteran contends that the abnormal muscle in his chest 
causes pain in the chest when physical activity is performed, 
and it causes discomfort and tenderness when not engaged in 
physical activity.  The veteran further contends the mass is 
still present.

Following a review of the evidence presented, the Board 
concludes an evaluation in excess of 10 percent is not 
warranted.  Service medical records dated in April 1997, 
reflected continued pain on movement and an impression of 
"benign biopsy-resolving post-op hematoma."  Upon VA 
examination dated in May 1998, the veteran complained of 
left-sided chest wall pain upon physical exertion.  The 
examiner noted no evidence of tumors, erythema, active 
infection, or inflammatory process was present.  
Additionally, the examiner noted no evidence of muscle 
strength loss, no evidence of muscle herniation, tendon 
damage, bone, joint, or nerve damage.  No evidence of 
subcutaneous nodules or masses was noted during palpation.  
The examiner noted a firm, slightly indented surgical scar 
measuring approximately 2 & 1/2 centimeters in length and 1 
centimeter in width.  The pigmentation of the skin was noted 
as slightly hypopigmented, as compared with the surrounding 
skin.  The texture of the skin was noted as slightly coarser 
to touch than the surrounding skin.  It was noted as 
nontender to palpation and no change in texture on the skin 
was noted.  Although the veteran contends the mass is still 
present in his chest, neither a radiographic report dated in 
May 1998, nor a report of a computerized tomography scan 
dated in June 1998, identified any mass present in the 
veteran's chest.  Thus, based upon the competent medical 
evidence presented, the Board concludes that an evaluation of 
no more than 10 percent is warranted for the veteran's benign 
hypertrophic muscle mass with residual scar tissue.  
Furthermore, there is no competent medical evidence of record 
of bone, neurological, or muscle impairment to warrant 
consideration of a higher or separate evaluation under the 
provisions of 38 C.F.R. §§ 4.71a, 4.73, or 4.124a (1998). 

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's benign 
hypertrophic muscle mass with residual scar tissue results in 
marked interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records.   A disability evaluation in excess of 10 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the Court's recent decision in 
Fenderson.



ORDER

An evaluation in excess of 10 percent for a benign 
hypertrophic muscle mass is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


